Citation Nr: 1428019	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-46 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of right knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's residuals of right knee replacement include intermittent degrees of pain and limitation of motion, but no ankylosis, no limitation of extension, no malunion of the tibia and fibula, and no severe painful motion or weakness. 

2.  From December 12, 2013, the Veteran's residuals of right knee replacement also include instability that more nearly approximates slight than moderate.


CONCLUSION OF LAW

The residuals of right knee replacement warrant a rating of 30 percent, but not higher, for limitation of motion throughout the period of the claim and a separate rating of 10 percent, but not higher, for instability from December 12, 2013. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 5262 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice in letters dated in March 2008, prior to the May 2009 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in December 2013.  The Veteran has not asserted, and the evidence of record does not show, that his right knee disability has increased significantly in severity since the most recent examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A May 2004 rating decision awarded service connection for a right knee disability, and a 10 percent rating was assigned, effective May 1, 2004, the first day following the Veteran's separation from active service.  The Veteran submitted a notice of disagreement with this rating decision, but did not perfect his appeal following the June 2005 statement of the case.  In February 2008, the Veteran claimed that an increased rating, to include a temporary total rating, was warranted for the right knee disability.  A March 2008 rating decision awarded a 100 percent rating status post total right knee replacement from January 29, 2008, to February 28, 2008, with a 30 percent rating assigned, effective March 1, 2009.  The Veteran did not appeal the rating assigned within one year of the March 2008 rating decision.  Following a May 2009 VA review examination, the RO issued another rating decision in May 2009, which continued the 30 percent rating for status post total right knee replacement.  In March 2010, the Veteran filed a notice of disagreement with the 30 percent rating assigned and he perfected the appeal following the August 2010 statement of the case.

The Veteran's right knee disability is presently assigned a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  30 percent is the minimum rating under Diagnostic Code 5055.  The criteria instruct the rating board to, with intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  For a 60 percent rating under Diagnostic Code 5055, the evidence must establish chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

The Board observes that a rating in excess of 30 percent is not available for limitation of flexion under Diagnostic Code 5260.  

A 30 percent rating is warranted for ankylosis of the knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis in flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is warranted with extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Subject to the foregoing, the Board notes that while the criteria under Diagnostic Code 5055 do not contemplate instability or subluxation of the knee, its provisions do not explicitly exclude a separate rating for instability or subluxation of the knee.  In this regard, the Board acknowledges that a right knee disability may be rated separately for post-knee replacement residuals pursuant to Diagnostic Code 5055 and for any demonstrated lateral instability or recurrent subluxation pursuant to Diagnostic Code 5257 for all periods relevant to this appeal if warranted based on the evidence and if the combined rating does not violate the amputation rule under 38 C.F.R. § 4.68 (2013).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran's clinical records show periodic reports of pain in the right knee, as well as physical therapy related to both knees, but very little as to physical examination findings.  The Veteran's March 2010 notice of disagreement shows his allegation that a higher evaluation is warranted following the period of temporary total rating, because of chronic daily pain, weakness and instability.  

The May 2009 VA/QTC examination report provides the first findings with specificity during the period of this claim.  The Veteran confirmed ongoing bilateral knee pain, including daily localized pain, which the Veteran rated as a 6.5 on a scale of 1 to 10.  At the time of this examination, the Veteran confirmed stiffness and swelling, but did not report having weakness, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation.  Physical examination revealed tenderness, but no signs of edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  The Veteran's gait was normal.  The right knee extension was to 0 degrees without pain.  There was no additional limitation of motion following repetitive use testing, and the major functional impact was noted to be lack of endurance and pain.  The impact on usual occupation and on daily activity was pain with prolonged standing and walking.

More recently, the Veteran underwent a new VA/QTC examination on December 12, 2013.  The Veteran reported that after sitting or standing too long, his knee becomes stiff and painful.  Right knee extension was again to 0 degrees without pain.  Range of motion was unchanged following three repetitions.  The examiner described functional loss as including less movement than normal, weakened movement, pain on movement, as well as instability of station.  Joint stability tests confirmed normal posterior and medial-lateral instability, but noted mild anterior instability.  The Lachman test disclosed 1+ (0-5 millimeters) anterior instability of the right knee.  No subluxation was observed on examination.  The examiner noted the residuals of the 2008 right knee total joint replacement to include intermediate degrees of residual weakness, pain or limitation of motion.

In sum, the Veteran is not entitled to more than a 30 percent disability rating for the residuals of total knee replacement under Diagnostic Code 5055.  There is no indication in either the VA examination reports or the clinical records that he experiences chronic residuals consisting of severe painful motion or weakness in the right knee.  Moreover, the Veteran's knee is not ankylosed, he has normal extension at all times during this appeal, and there is no evidence of nonunion of the tibia and fibula.  Thus, there is no basis for an increased rating under Diagnostic Codes 5055, 5256, 5261, or 5262.

The December 12, 2013, VA examination, however, did show a mild level of anterior instability in the right knee.  Again, the instability contemplated by Diagnostic Code 5257 is separate and distinct from the functional impairment contemplated by Diagnostic Codes 5055, 5256, 5261, and 5262.  The record reflects instability of the right knee, first noted in the December 12, 2013, examination report.  The examination report clearly shows this to be a mild level of instability; thus, a separate 10 percent rating is warranted in this case under Diagnostic Code 5257, effective December 12, 2013.  There is no evidence of instability that more nearly approximates moderate than slight, so the instability would not warrant a rating in excess of 10 percent.  The Board observes that the assignment of this separate 10 percent rating for instability, when combined with the already assigned 30 percent rating for residuals of the total knee replacement, along with the noncompensable rating for the right knee scar, does not exceed 40 percent, the amount allowable for amputation of the thigh at the lower level.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5165.  This separate rating, therefore, does not violate the amputation rule.  38 C.F.R. § 4.68.

The Board has considered whether there is any other basis for granting a higher rating for the residuals of right knee total joint replacement for any portion of the period on appeal, but has found none.  The Board recognizes that the Veteran does have a surgical scar related to the knee replacement.  This scar was separately rated by way of the August 2010 rating decision, and the Veteran has not challenged the rating assigned.  The Board, therefore, is not considering the propriety of that rating.  

Although a rating in excess of 30 percent for the residuals of total right knee replacement is not warranted, a separate 10 percent rating for instability will be assigned, effective December 12, 2013.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned above under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating or further staged rating for the disabilities decided herein.  Staged ratings have been assigned as appropriate, however, with regard to the right knee claim, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so staged ratings other than presently assigned are not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected right knee disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


						(CONTINUED ON NEXT PAGE)









ORDER

The Board having determined that the Veteran's residuals of right knee replacement warrant a 30 percent rating for limitation of motion, but not higher, throughout the period of the claim and a separate 10 percent rating for instability from December 12, 2013, the benefit sought on appeal is granted to this extent and subject to the criteria governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


